Citation Nr: 9907126	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-06 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a right knee condition 
claimed as secondary to the service-connected left knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the RO.  



REMAND

The veteran contends that he has a right knee condition due 
to his service-connected left knee disability.  He attributes 
the right knee condition to his favoring of the right leg in 
order to compensate for his left knee disability.  According 
to the veteran, his physician, Gary Windler, M.D., has 
informed him that his "right knee [was] absolutely damaged 
as a result of the injury to my left knee."  He further 
asserts that "after treatment and conversation with my 
doctors at the Ralph H. Johnson VA Medical Center, the 
arthritis (in his right knee) [was] caused and aggravated by 
my service connected disability."  Evidence to support these 
assertions, however, is not associated with the claims file.  

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  An application is considered incomplete if the VA is 
put on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board notes that competent evidence of a causal 
relationship between the veteran's service-connected 
disability and his right knee condition is central to 
adjudication of the veteran's claim.  As such, additional 
steps should be taken to attempt to obtain more complete 
medical records.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to notify 
him of the necessity of providing 
statements from any doctors or other 
health care provider who might provide 
competent evidence of a nexus between his 
service-connected left knee disorder and 
his claimed right knee disability.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should take appropriate steps 
to secure any additional records from the 
Ralph Johnson VA Medical Center and Dr. 
Windler and associate them with claims 
folder.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, including a VA examination 
if necessary, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


